Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 9, 11, 15, 16, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5397198 to Bertrand.
Re: claims 1 and 5.  Bertrand shows in figures 1 and 2 a tunable vibration absorber (TVA) for a vibratory compactor machine comprising: a frame mounting structure, as labeled, and as described in col. 2 lines 49-51 that is configured to mechanically interface with a frame of the vibratory compactor machine 10 to provide a fixed attachment of the TVA to the frame of the vibratory compactor machine; a TVA carrier 44, 50 that extends from the frame mounting structure as labeled into an interior 

[AltContent: textbox (Radially distinct positions)][AltContent: textbox (Frame of the vibratory compactor machine )]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Frame mounting structure)][AltContent: arrow]
    PNG
    media_image1.png
    591
    736
    media_image1.png
    Greyscale

[AltContent: textbox (Removable fastening component)]




Re: claim 4.  Bertrand shows in figure 2 the limitation wherein the frame mounting structure comprises a removable fastening component, as labeled, that is configured to attach the frame mounting structure, as labeled, to the frame of the vibratory compactor 10 in one of a plurality of radially distinct positions relative to the frame of vibratory compactor. 
Re: claim 9.  Bertrand shows in figure 2 the apparatus further comprising a TVA housing 38 that is attached to the TVA carrier 44, 50 to define an interior space within element 38 that includes the resilient element 42 and mass 46.  
Re: claims 11 and 20.  As broadly recited, the apparatus comprises a fluidic medium or air as the vehicle operates in an outdoor environment that is within the interior space and that dampens movement of the mass within the interior space due to air resistance.
Re: claim 15.  Bertrand shows in figure 2 the limitation wherein the frame mounting structure, as labeled, is configured to support the TVA carrier 44, 50 at a proximal or right end, the apparatus further comprising a bearing 38 that is configured to support the TVA carrier at a distal or left end via intervening elements that is opposite the proximal end.
Re: claim 16.  See col. 3 lines 25-28 of Bertrand.

Re: claim 18.  Bertrand shows in figures 1 and 2 an apparatus for a vibratory compactor machine, the apparatus comprising a resilient element 42, 44 (looking at left element 42) that includes a first resilient element portion or right portion that is fixedly attached relative to a frame of the vibratory compactor machine i.e. the frame mounting structure that is attached to the frame of the vibratory compactor machine and a second resilient element portion or left portion that includes a degree of freedom of movement relative to the first resilient element portion; a mass 46 that is attached to the second resilient element portion and that includes the degree of freedom of movement relative to the first resilient element portion; and a mounting component 50 that is configured to position the resilient element and the mass within an interior portion of a drum 30 of the vibratory compactor machine 10.
Re: claim 19.  Bertrand discloses in col. 4 line 7-8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand.
While Bertrand shows in figure 2 the mass 46 being laterally positioned, the reference is silent with regards to the TVA carrier specifically being substantially concentric relative to the drum and wherein the mass is laterally positioned at a center of an axis of the drum.
Bertrand teaches in col. 2 lines 49-53 that the arrangement including TVA carrier and mass may be positioned at other locations on the frame.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the location of the arrangement including the TVA carrier and mass of Bertrand to have been positioned near the center of the drum such that the TVA carrier would be substantially concentric relative to the drum and the mass would be laterally positioned at a center of the axis of the drum, in view of the teachings of Bertrand, in order to provide a means of making adjustments to achieve the desired degree of effectiveness of the absorber depending on the particular application. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of US Patent Application 2014/0001684 to Miyata.
Miyata teaches in paragraph [0087] that a coil spring may be used in place of an elastomer in a damping arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the resilient member in the form of an .
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fluid transfer device that is configured to transfer the fluidic medium between the fluid reservoir and the interior” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See the 112 rejection.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “fluid transfer device that is configured to transfer the fluid medium between the fluid reservoir and the interior” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The fluid transfer device was only mentioned twice in the specification (i.e. in paragraphs [0014] and [0058] of the instant published application) before being recited in the claim and neither section of the specification points to or describes a corresponding structure for the abovementioned claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 3, 6-8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(f), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents: 5082396 to Polacek, 8393825 to Marsolek et al., .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
February 26, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657